     Case 1:20-cv-00423-NONE-BAM Document 47 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4                                   UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7   EACONOMY, LLC, a Delaware Limited               Case No. 1:20-cv-00423-NONE-BAM
     Liability Company,
 8                                                   ORDER RE STIPULATION TO
                        Plaintiff,                   CONTINUE SCHEDULING
 9                                                   CONFERENCE
           v.
10                                                   (Doc. No. 44)
     AUVORIA PRIME, LLC, a Wyoming
11   Limited Liability Company, et al.,
12                      Defendants.
13

14         Pursuant to the parties’ stipulation filed on June 9, 2020, and good cause appearing, IT IS

15   HEREBY ORDERED as follows:

16         1. The deadline for the parties to file their Joint Scheduling Report shall be continued to

17               July 17, 2020;

18         2. The Initial Scheduling Conference is continued to August 5, 2020, at 9:00 AM in

19               Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe: and

20         3. The parties shall appear at the conference by telephone with each party using the

21               following dial-in number and access code: dial-in number 1-877-411-9748;

22               passcode 3219139.

23
     IT IS SO ORDERED.
24

25      Dated:     June 10, 2020                            /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                    1
